Citation Nr: 0705910	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-10 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
tinea cruris. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that new and material evidence 
had not been submitted sufficient to reopen the veteran's 
previously denied claim of service connection for skin rash 
due to herbicide exposure.  In February 2005, the RO reopened 
the veteran's previously denied claim, however, the veteran's 
claim for service connection was denied on the merits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's previously denied claim for service 
connection for skin rash secondary to herbicide exposure.  
The veteran was notified of that decision; however, he did 
not submit a notice of disagreement or perfect an appeal. 

2.  The evidence submitted subsequent to the May 1998 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant of 
the evidence previously considered.  The evidence is material 
in that, when considered by itself or with previous evidence 
of record, it relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility 
of substantiating the claim.  



CONCLUSIONS OF LAW

1. The April 2003 decision, in which the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen a previously denied claim for service connection 
for skin rash secondary to herbicide exposure, is final. 
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003). 

2.  New and material evidence has been received since the 
April 2003 rating decision; therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he developed tinea cruris during 
service.  He states that a rash developed during Vietnam 
service as a result of either herbicide exposure or prolonged 
exposure to mud and moisture.  He contends that he received a 
medicated cream to treat this condition. 

In April 2003, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection.  In denying 
his claim, the RO concluded that the evidence received in 
connection with the claim to reopen failed to establish that 
the veteran received treatment for a skin rash during 
service.  The relevant evidence of record considered in 
conjunction with the April 2003 denial of VA compensation 
benefits include the veteran's service medical and 
administrative records, his lay statements in support of his 
claim, and January 2003 VA medical records reflecting 
treatment for lichen simplex chronic on the veteran's groin.  

In August 2004, the RO declined reopening the veteran's 
previously denied claim for service connection.  He perfected 
an appeal of that decision.  The evidence submitted 
subsequent to the April 2003 decision includes April 1982 VA 
medical records indicating treatment for tinea cruris, a 
December 2005 VA diabetes mellitus examination reflecting a 
current diagnosis of tinea cruris, a March 2004 lay statement 
from a fellow service member who recalls the veteran 
complaining of a groin condition and seeking treatment from 
the medic, the veteran's lay statements in support of his 
claim, and the veteran's testimony before the undersigned 
Veterans Law Judge in April 2006. 
 
With regard to the evidence submitted subsequent to the April 
2003 decision, all of the evidence is new; as it was not 
previously submitted to agency decision makers.  Further, 
this evidence is also material, as it relates to an 
unestablished fact (the veteran sought treatment for a groin 
condition during service) necessary to substantiate the 
claim.  The evidence submitted is neither cumulative nor 
redundant of the evidence of record in April 2003.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The veteran 
has submitted evidence of a current diagnosis of tinea cruris 
and a competent lay statement that he sought treatment for a 
groin condition during service.  The evidence submitted 
raises a reasonable possibility of substantiating the 
veteran's claim for service connection for tinea cruris.  

The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for tinea cruris is reopened. 


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
tinea cruris is granted.  


REMAND

The veteran contends that he developed tinea cruris during 
service.  May 1968 service medical records reflect that the 
veteran sought treatment for swelling in the left thigh 
treated with wintergreen liniment.  In June 1968 he sought 
treatment for a condition affecting his penis, although no 
diagnosis was reached.  In September 1968 the veteran 
complained of itching in the groin area, although no rash was 
noted.  The veteran also sought treatment for a lump in the 
right thigh area in September 1968.  

The veteran has submitted a March 2004 lay statement from a 
fellow soldier who recalls the veteran having problems with 
his groin during service.  In April 2006, the veteran 
testified before the undersigned Veteran's Law Judge.  The 
veteran described receiving treatment from field medics for 
his groin condition during service.  He stated that he was 
given creams and instructed to lay nude in the sun to 
increase the effectiveness of the cream.  Also of record is a 
December 2005 VA diabetes mellitus, type II examination, 
which reflects a current diagnosis of tinea cruris.  

The veteran has submitted evidence of a current diagnosis of 
tinea cruris and service medical records reflecting treatment 
for a groin condition during service corroborated by a 
competent lay statement.  VA has the duty to assist him in 
the development of his claim by providing him with an opinion 
to determine whether a medical nexus exists between his 
current disability and the groin condition treated during 
service. To ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
issue of service connection for tinea cruris is REMANDED for 
the following development: 

1.	The veteran should be afforded an 
appropriate examination to determine 
whether it is at least as likely as 
not (that is, probability of 50 
percent or better) that the veteran's 
current tinea cruris is related to the 
findings in the groin area during 
service.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner 
should obtain any tests or studies 
deemed necessary for an accurate 
assessment.  

2.	After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue 
remaining on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


